 



Exhibit 10.6

ENPRO INDUSTRIES, INC.
LONG-TERM INCENTIVE PLAN

PURPOSE

     The EnPro Industries, Inc. Long-Term Incentive Plan (the “Plan”) has been
established effective as of January 1, 2003 (the “Effective Date”) to provide
long-term incentive compensation to key employees who are in a position to
influence the performance of EnPro Industries, Inc. (the “Company”), and thereby
enhance shareholder value over time. The Plan provides a significant additional
financial opportunity and complements other parts of the Company’s total
compensation program for key employees (base salary, annual performance plan,
stock options and benefits).

ELIGIBILITY AND PERFORMANCE PERIODS

     The Committee (as defined in the “Plan Administration” section of the Plan)
will determine which employees of the Company are eligible to participate in the
Plan from time to time. Participants will be selected within 90 days after the
beginning of each multi-year performance cycle (“Performance Period”). Each
Performance Period will be of two or more years duration as determined by the
Committee and will commence on January 1 of the first year of the Performance
Period. A new Performance Period will commence each year unless the Committee
determines otherwise.

TARGET AWARDS

     At the time a Participant is selected for participation in the Plan for a
Performance Period, the Committee will assign the Participant a Target LTIP
Award to be earned if the Company’s target performance levels are met for the
Performance Period (the “Target LTIP Award”). The Target LTIP Award may be
expressed as a dollar amount, a number of Performance Shares under the Company’s
Equity Compensation Plan, or a combination of a dollar amount and a number of
Performance Shares. Any portion of the Target LTIP Award made in the form of
Performance Shares will be evidenced by a Performance Shares award agreement
consistent with the provisions of the Equity Compensation Plan.

MAXIMUM AND THRESHOLD AWARDS

     At the time a Participant is selected for participation in the Plan for a
Performance Period, the Participant will be assigned maximum and threshold award
levels, expressed as a percentage of the Target LTIP Award. Maximum award level
represents the maximum percentage of the Target LTIP Award that may be paid to a
Participant for a Performance Period based on performance above target
performance levels. Threshold award level represents the minimum percentage of
the Target LTIP Award that may be paid to a Participant for a Performance Period
based on performance below target performance levels. Performance below the
threshold performance award level will earn no incentive payments.

 



--------------------------------------------------------------------------------



 



     Under no circumstances will any Participant earn an award for a Performance
Period expressed in dollars exceeding $2,500,000. In addition, any award of
Performance Shares hereunder shall be subject to the individual award limit
applicable under the Equity Compensation Plan.

PERFORMANCE MEASURES

     Performance measures that may be used under the Plan include Net Income,
Pretax Income, Consolidated Operating Income, Segment Operating Income, Return
on Equity, Operating Income Return on Net Capital Employed, Return on Assets,
Cash Flow (with or without regard to asbestos), Working Capital, Share
Appreciation, Total Shareholder Return relative to the manufacturing companies
within the S&P 400 index, Total Business Return (calculated utilizing Earnings
Before Interest, Taxes, Depreciation and Amortization and cash flow) and
Earnings per Share of Common Stock of the Company for the Plan Year.

PERFORMANCE GOALS

     The Committee will designate, within 90 days of the beginning of each
Performance Period:



  •   The performance measures and calculation methods to be used for the
Performance Period;     •   A schedule for each performance measure relating
achievement levels for the performance measure to incentive award levels as a
percentage of Participants’ Target LTIP Awards; and     •   The relative
weightings of the performance measures for the Performance Period.

     The performance goals established by the Committee for a Performance Period
are intended to satisfy the “objective compensation formula” requirements of
Treasury Regulations Section 1.162-27(e)(2).

PERFORMANCE CERTIFICATION

     As soon as practicable following the end of each Performance Period and
prior to any award payments for the Performance Period, the Committee will
certify the Company’s performance with respect to each performance measure used
for that Performance Period.

AWARD CALCULATION AND PAYMENT

     For each Performance Period, individual incentive awards will be calculated
and paid to each Participant who is still employed with the Company (subject to
the special provisions below for employees who terminate employment due to
death, disability or retirement) as soon as practicable following the
Committee’s certification of performance for the Performance Period. The amount
of a Participant’s incentive award to be paid based on each individual
performance measure will be calculated based on the following formula:

2



--------------------------------------------------------------------------------



 

                          Participant’s Target LTIP Award   X   Percentage of
target award to be paid based on performance measure results   X   Relative
weighting of performance measure   =   Amount of incentive award based on
performance measure results

The incentive amounts to be paid to the Participant based on each performance
measure will be summed to arrive at the Participant’s total incentive award
payment for the Performance Period.

     Payments from the Plan to a Participant, if any, will be made in cash (less
any amount necessary to satisfy applicable withholding taxes); provided,
however, that (i) if any portion of the award is in the form of Performance
Shares, the applicable Performance Shares award agreement will specify whether
the award will be settled in cash, shares of the Company’s common stock or a
combination of cash and stock; and (ii) at the Participant’s election, receipt
of all or part of an award may be deferred under the terms of the EnPro
Industries, Inc. Deferred Compensation Plan (or other deferred compensation plan
of the Company).

TERMINATION OF EMPLOYMENT DUE TO DEATH, DISABILITY, RETIREMENT

     If a Participant becomes totally disabled under the Company’s Long-Term
Disability Plan, or retires (or is deemed to retire) under the Company’s
Salaried Retirement Plan during a Performance Period, the Participant will
receive a pro rata payout at the end of the Performance Period, based upon the
time portion of the Performance Period during which he or she was employed. The
actual payout will not occur until after the end of the Performance Period, at
which time the financial performance for the entire Performance Period will be
used to determine the amount of the award prior to proration.

     If a Participant dies during a Performance Period, the Participant will
receive a pro rata payout based upon financial results calculated for the
portion of the Performance Period through the end of the fiscal quarter
following the Participant’s death.

OTHER TERMINATION OF EMPLOYMENT

     If a Participant’s employment terminates prior to the end of a Performance
Period for any reason (whether voluntary or involuntary) other than death,
disability or retirement, the Participant will forfeit all rights to
compensation under the Plan, unless the Committee determines otherwise.

NEW HIRES OR PROMOTIONS INTO ELIGIBLE POSITIONS

     Participants will become eligible for participation in the Plan at their
new position level beginning with the Performance Period which begins on the
January 1 immediately following their hire or promotion date. No new performance
awards or adjustments to awards for Performance Periods that commenced prior to
a Participant’s hire or promotion date will be made.

3



--------------------------------------------------------------------------------



 



PAYMENT UPON CHANGE IN CONTROL

     Anything to the contrary notwithstanding, if a Change in Control occurs
prior to the end of a Performance Period, within five days following the
occurrence of the Change in Control each Participant will receive a pro rata
payout of the Participant’s award for that Performance Period based upon the
portion of the Performance Period completed through the date of the Change in
Control and the performance results calculated for that period (the “Interim
LTIP Payment”). The Participant shall also remain entitled to a payout upon
completion of the Performance Period based on performance results for the entire
Performance Period, such payout to be offset be the amount of the Interim LTIP
Payment (if any); provided, however, that the Participant will not be required
to refund to the Company, or have offset against any other payment due to the
Participant from or on behalf of the Company, in the event the amount of the
Interim LTIP Payment exceeds the amount of the payout upon completion of the
Performance Period.

     For purposes of the Plan, a “Change in Control” shall mean:



       (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (other than by exercise of a conversion
privilege), (B) any acquisition by the Company or any of its subsidiaries,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (D) any acquisition by
any company with respect to which, following such acquisition, more than 70% of,
respectively, the then outstanding shares of common stock of such company and
the combined voting power of the then outstanding voting securities of such
company entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such acquisition in substantially the same proportions as
their ownership, solely in their capacity as shareholders of the Company,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be; or    
     (ii) individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election

4



--------------------------------------------------------------------------------



 





  by the Company’s shareholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest; or    
     (iii) consummation of a reorganization, merger or consolidation, in each
case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation, do not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, solely in their capacity as shareholders of the Company, more than
70% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such reorganization, merger or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger or consolidation of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; or          (iv) consummation of
(A) a complete liquidation or dissolution of the Company or (B) a sale or other
disposition of all or substantially all of the assets of the Company, other than
to a company, with respect to which following such sale or other disposition,
more than 70% of, respectively, the then outstanding shares of common stock of
such company and the combined voting power of the then outstanding voting
securities of such company entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities, solely in their capacity as
shareholders of the Company, who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be.

PLAN ADMINISTRATION

     The Plan will be administered by the Compensation and Human Resources
Committee of the Company’s Board of Directors (or a subcommittee of that
committee consisting only of those members of that committee who are “outside
directors” within the meaning of Section 162(m) of the Internal revenue Code if
any members of the committee are not “outside directors”) (the “Committee”). In
administering the Plan, the Committee shall be empowered to interpret the
provisions of the Plan and to perform and exercise all of the duties and powers
granted to it under the terms of the Plan by action of a majority of its members
in office from time to time. The Committee is empowered to set preestablished
performance targets, measure the results and determine the amounts payable
according to the Formula. While the Committee may not increase the amounts
payable under the Plan formula for a Performance Period, it retains

5



--------------------------------------------------------------------------------



 



discretionary authority to reduce the amount of compensation that would
otherwise be payable to the Participants if the goals are attained. The
Committee may also adopt such rules and regulations for the administration of
the Plan as are consistent with the terms hereof and shall keep adequate records
of its proceedings and acts. All interpretations and decisions made (both as to
law and fact) and other action taken by the Committee with respect to the Plan
shall be conclusive and binding upon all parties having or claiming to have an
interest under the Plan. Not in limitation of the foregoing, the Committee shall
have the discretion to decide any factual or interpretative issues that may
arise in connection with its administration of the Plan (including without
limitation any determination as to claims for benefits hereunder), and the
Committee’s exercise of such discretion shall be conclusive and binding on all
affected parties as long as it is not arbitrary or capricious.

MISCELLANEOUS

     (i)  Amendment and Termination. The Board of Directors of the Company may
amend, modify, or terminate the Plan at any time, provided that no amendment,
modification or termination of the Plan shall reduce the amount payable to a
Participant under the Plan as of the date of such amendment, modification or
termination.

     (ii)  Shareholder Approval. No amounts shall be payable hereunder unless
the material terms of the Plan are first approved by the shareholders of the
Company consistent with the requirements of Section 162(m) of the Internal
Revenue Code. In accordance with Section 162(m)(4)(C)(ii) of the Internal
Revenue Code, the continued effectiveness of the Plan is subject to its approval
by the shareholders of the Company at such other times as required by
Section 162(m)(4)(C)(ii).

     (iii)  Coordination With Other Company Benefit Plans. Any income
participants derive from Plan payouts will not be considered eligible earnings
for Company or subsidiary pension plans, savings plans, profit sharing plans or
any other benefit plans.

     (iv)  Participant’s Rights. A Participant’s rights and interests under the
Plan may not be assigned or transferred by the Participant. To the extent the
Participant acquires a right to receive payments from the Company under the
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company. Nothing contained herein shall be deemed to create a
trust of any kind or any fiduciary relationship between the Company and the
Participant. Designation as a Participant in the Plan for a Performance Period
shall not entitle or be deemed to entitle the Participant to be designated as a
Participant for any subsequent Performance Periods or to continued employment
with the Company.

     (v)  Applicable Law. The Plan shall be governed and construed in accordance
with the laws of the State of North Carolina, except to the extent such laws are
preempted by the laws of the United States of America.

6